Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 26, 2017

                                       No. 04-15-00630-CR

                                      Troy Stanley STAIR,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-0709-CR-B
                            Honorable William Old, Judge Presiding


                                         ORDER
       State’s motion for extension of time to file their brief is granted. The State’s brief is due
on February 20, 2017.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court